 1

 2

 3

 4

 5                          UNITED STATES DISTRICT COURT
                           WESTERN DISTRICT OF WASHINGTON
 6                                   AT SEATTLE

 7
          CLAUDE BROWN,
 8                              Plaintiff,
                                                           C16-1340 TSZ
 9            v.
                                                           MINUTE ORDER
10        KING COUNTY,
11                              Defendant.

12
        The following Minute Order is made by direction of the Court, the Honorable
13 Thomas S. Zilly, United States District Judge:
         (1)  Plaintiff’s Motions in Limine, docket no. 91, are GRANTED in part and
14
     DEFERRED in part, as follows:
15                1.      Exclude evidence and testimony relating to Plaintiff’s job
           performance in his Acting Technical Trainer (“ATT”) position – DEFERRED to
16         the pretrial conference. Plaintiff shall file with the Court a copy of the letter dated
           July 17, 2013, from Gabe Ruskeyser to Amanda Nightingale, on or before June 1,
17         2021;
18               2.     Exclude evidence of poor job performance prior to any denials of
           promotions related to Rail Supervisor in Training (“RSIT”) recruitments –
19         DEFERRED to the pretrial conference;

20               3.     Exclude character evidence unrelated to Defendant’s mindset in
           denying Plaintiff promotional opportunities – DEFERRED to the pretrial
21         conference;

22

23

     MINUTE ORDER - 1
 1                4.      Exclude evidence pertaining to the King County Office of Civil
          Rights’ (“KCOCR”) “No Reasonable Cause” Findings – GRANTED. As
 2        Defendant acknowledges, KCOCR’s “reasonable cause finding[s] . . . we[re] made
          under a different standard for retaliation than the jury will use to determine
 3        liability” in this case. Def. Response to Plaf. MIL (docket no. 96 at 7). Any
          probative value in providing the jury with “a complete understanding of the
 4        process” is substantially outweighed by the risk that the jury will give undue
          weight to the KCOCR’s final determination. See Fed. R. Evid. 403; Beachy v.
 5        Boise Cascade Corp., 191 F.3d 1010, 1015 (9th Cir. 1999) (explaining that
          “[t]here is a much greater risk of unfair prejudice involved in introducing a final
 6        agency ruling as opposed to a probable cause determination, because a jury might
          find it difficult to evaluate independently evidence of discrimination after being
 7        informed of the investigating agency’s final results”); see also Gillum v. Safeway
          Inc., No. 2:13-CV-01047, 2015 WL 9997201, at *3 (W.D. Wash. Oct. 16, 2015)
 8        (excluding the EEOC’s determination that insufficient facts exist to continue an
          investigation under Rule 403’s balancing test).
 9
                 5.     Exclude testimony of certain former employees of KCOCR:
10
                      i.       Declaration of John McDonald, a former KCOCR
11               investigator for the King County – GRANTED; and

                      ii.      Testimony of Kelli Williams, the former KCOCR Director –
12               GRANTED. In light of the Court’s exclusion of KCOCR’s “no reasonable
                 cause” findings, see ¶ 4 above, Williams’s testimony about KCOCR’s
13               investigative process will not be relevant or helpful to the jury.
14               6.     Exclude evidence that Plaintiff has filed or has been involved in
          other lawsuits – GRANTED. The Court also excludes evidence of other
15        discrimination claims against King County or its agents without prior leave of
          Court;
16
                7.   Exclude evidence of Plaintiff’s supervisors’ commendations and
17        awards – GRANTED;

18               8.      Allow evidence of Defendant’s treatment of other people of color as
          relevant to show motive and intent – DEFERRED to the pretrial conference. See
19        Heyne v. Caruso, 69 F.3d 1475, 1479 (9th Cir. 1995) (“[A]n employer’s conduct
          tending to demonstrate hostility towards a certain group is both relevant and
20        admissible where the employer’s general hostility toward that group is the true
          reason behind [taking an adverse action against] an employee who is a member of
21        that group.”); see also Machado v. Johnson, 191 F. App’x 531, 533 (9th Cir. 2006)
          (affirming district court’s exclusion of testimony by other employees who were
22        not “similarly situated” to Plaintiff, as there were no comparable violations or

23

     MINUTE ORDER - 2
 1        timeframes, and some employees were not supervised by the same individuals as
          was plaintiff). Plaintiff shall file an offer of proof on or before June 1, 2021,
 2        identifying Plaintiff’s proposed list of witnesses and the nature of his or her
          testimony that would be offered to show Defendant’s treatment of people of color
 3        as relevant to show motive and intent, including the approximate dates on which
          the alleged treatment occurred;
 4
                  9.  Exclude non-party witnesses from the virtual courtroom during the
 5        trial – GRANTED;

 6               10.     Exclude discussion of tax liability or financial burden, if the Court
          finds in Plaintiff’s favor – GRANTED; and
 7            11.  Exclude the fact that Plaintiff has filed motions in limine –
          GRANTED.
 8
        (2)   Defendant’s Motions in Limine, docket no. 92, are GRANTED in part,
 9 DENIED in part, and DEFERRED in part, as follows:

10             1.  Exclude non-party witnesses from the virtual courtroom during trial
          – GRANTED;
11
                2.     Allow witness Ivette Martinez-Morales to testify out of order on
12        June 15, 2021 – GRANTED;

13                3.    Require Plaintiff to lay a foundation prior to offer evidence
          regarding events pre-dating the statute of limitations – GRANTED. The Court
14        will provide the jury with a limiting instruction relating to any evidence of events
          outside of the statute of limitations; and Plaintiff will be required to lay a
15        foundation prior to offering any evidence regarding events outside the statute of
          limitations;
16               4.       Exclude evidence, testimony, mention, or argument concerning
          alleged protected activities other than those pleaded and remanded as part of
17        Plaintiff’s retaliation claims – the motion is GRANTED in part, as the Court will
          exclude any evidence, testimony, mention, or argument concerning alleged
18        protected activities other than (i) those pleaded in the First Amended Complaint
          (“FAC”), docket no. 16, and (ii) which were not resolved as a matter of law by
19        prior Court order, to the extent that such rulings were upheld by the Ninth Circuit.
          The motion, however, is DENIED in part, as the Court will allow evidence,
20        testimony, mention, or argument concerning alleged protected activities that were
          pleaded in the FAC, docket no. 16, and left unresolved by prior Court order, even
21        if such protected activities were not expressly remanded or addressed by the Ninth
          Circuit. See Memorandum Disposition, docket no. 73;
22

23

     MINUTE ORDER - 3
 1               5.      Exclude Plaintiff from arguing liability based on a protected
          characteristic other than race – GRANTED;
 2
                  6.     Exclude Plaintiff from testifying about his own medical conditions
 3        beyond his own sensory perceptions – GRANTED. Plaintiff will be allowed to
          testify about his own medical conditions that are within his own sensory
 4        perceptions; and Plaintiff, or any lay witness, will be allowed to testify about any
          “opinions result[ing] from a process of reasoning familiar in everyday life” with
 5        respect to Plaintiff’s perceived medical or emotional state. See Fed. R. Evid. 701,
          2000 Advisory Committee Notes; see also Cole v. United States, 327 F.2d 360,
 6        361 (9th Cir. 1964); cf. Fed. R. Evid. 702 (opinions that rest on “scientific,
          technical, or other specialized knowledge” shall be deemed expert testimony and
 7        inadmissible as lay testimony);

 8               7.      Motion to exclude witnesses not disclosed:

                         i. John Kwesele – DEFERRED to the pretrial conference;
 9
                         ii. Shereese Braun – DEFERRED to the pretrial conference;
10
                        iii. Vendetta Brown – DEFERRED to the pretrial conference;
11
                        iv. Alicia Brown – DEFERRED to the pretrial conference;
12
                         v. Salah Abdi – DEFERRED to the pretrial conference;
13                      vi. Darryl Easter – GRANTED;
14                      vii. Shannon Shay – DEFERRED to the pretrial conference;

15                    viii. Sandra Dodge – DEFERRED to the pretrial conference;

16                      ix. Erin Clarke – DEFERRED to the pretrial conference;

17                       x. John Dibble – DEFERRED to the pretrial conference;

                        xi. Rachel Price – DEFERRED to the pretrial conference;
18
                        xii. Jeff Wachtel – DEFERRED to the pretrial conference;
19
                      xiii. Al Azen – DEFERRED to the pretrial conference;
20
                      xiv. Keith Sherry – DEFERRED to the pretrial conference;
21
                        xv. Brian Matthews – DEFERRED to the pretrial conference; and
22

23

     MINUTE ORDER - 4
 1                   xvi. David Mathews – DEFERRED to the pretrial conference.

 2              8.    Exclude “me too” evidence regarding discrimination claims of
          employees who are not similarly situated, including:
 3
                      i.      Testimony of Frank King – DENIED in part, to the extent
 4              that King’s testimony is limited to “me too” evidence regarding race
                discrimination claims against Defendant, as such testimony is relevant to
 5              Defendant’s motive or intent in taking adverse employment actions against
                Plaintiff. See Heyne, 69 F.3d at 1479; see also Machado, 191 F. App’x at
 6              533;

                     ii.       Testimony of Chris McClure – GRANTED, as Plaintiff does
 7              not intend to call McClure to testify about “me too” evidence of racial
                discrimination. See Plaf. Response to Def. MIL (docket no. 99 at 10);
 8
                     iii.     Testimony of John Kwesele – DENIED in part, to the extent
 9              that Kwesele’s testimony is limited to “me too” evidence regarding race
                discrimination claims against Defendant’s employees, as such testimony is
10              relevant to Defendant’s motive or intent in taking adverse employment
                actions against Plaintiff;
11
                     iv.       Testimony of Bigyan Pratap – GRANTED, as Plaintiff does
12              not intend to call Pratap to testify about “me too” evidence of racial
                discrimination. See Plaf. Response to Def. MIL (docket no. 99 at 10);
13
                     v.        Testimony of Karen Rispoli – DENIED in part, to the extent
14              that Rispoli’s testimony is limited to “me too” evidence regarding race
                discrimination claims against Defendant’s employees, as such testimony is
15              relevant to Defendant’s motive or intent in taking adverse employment
                actions against Plaintiff; and
16
                     vi.       Testimony of other witnesses – GRANTED, as Plaintiff does
17              not intend to call other witnesses to testify about “me too” evidence of
                racial discrimination. See Plaf. Response to Def. MIL (docket no. 99 at
18              10).

                 9.     Exclude evidence, testimony, mention, or argument concerning non-
19        relevant pseudo comparators – DENIED in part as to any evidence, testimony,
          mention, or argument involving alleged comparators who were interviewed for, or
20        promoted to, the RSIT or ATT positions, including Jeff Wachtel, Rachel Price,
          Justin Swanson, Brian Matthews, John Kwesele, or Macio Santiago. The motion,
21        however, is GRANTED in part as to any evidence, testimony, mention or
          argument of any other alleged comparators;
22

23

     MINUTE ORDER - 5
 1              10.    Exclude witnesses who cannot offer relevant testimony based on
          personal knowledge, including:
 2
                        i.     Darryl Easter – GRANTED;
 3
                      ii.       Bruce Laing – DENIED in part, to the extent that Laing’s
 4               testimony is limited to evidence regarding race discrimination claims
                 against Defendant, as such testimony is relevant to Defendant’s motive or
 5               intent in taking adverse employment actions against Plaintiff; and

                      iii.      Karen Rispoli – DENIED in part, to the extent that Rispoli’s
 6               testimony is limited to evidence regarding race discrimination claims
                 against Defendant, as such testimony is relevant to Defendant’s motive or
 7               intent in taking adverse employment actions against Plaintiff.
 8               11.     Exclude evidence or argument criticizing Defendant for exercising
          its constitutional right to defend itself against Plaintiff’s claims – GRANTED;
 9
                12.     Exclude mention or argument to the jury regarding attorney’s fees
10        and costs of either party – GRANTED;

11               13.    Exclude arguments that jurors put themselves into the shoes of
          Plaintiff or Defendant – GRANTED;
12
                 14.     Exclude arguments for political or punitive effect – GRANTED;
13               15.   Exclude evidence, testimony, mention, or argument concerning
          insurance coverage available to Defendant – GRANTED;
14
                16.     Exclude evidence, testimony, mention, or argument concerning the
15        expenses of litigation – GRANTED;

16               17.      Exclude any evidence or mention concerning the parties’ motions for
          limine, the Court’s rulings on such motions, and/or previous motions made by the
17        parties in this case or any other litigation involving Plaintiff – GRANTED;

18                18.    Allow evidence of the 2013 KCOCR mediation/reconciliation
          meeting – GRANTED in the part, to the extent that Defendant lays a foundation
19        prior to offering such evidence as relevant to cut off any alleged damages to
          Plaintiff, see Fed. R. Evid. 408(b);
20
                19.     Require the parties to disclose the orders in which they plan to call
21        witnesses, with at least one business day notice given for each witness –
          GRANTED; and
22

23

     MINUTE ORDER - 6
 1             20.  Limit duplicative testimony regarding Plaintiff’s emotional distress –
           DEFERRED to the pretrial conference.
 2
           (3)    The Court anticipates ruling on some of the deferred rulings prior to the
 3 pretrial conference. Counsel shall be prepared to address at the Pretrial Conference,
   scheduled for June 4, 2021, at 1:30 p.m., all motions in limine that remain deferred.
 4
           (4)    The Clerk is directed to send a copy of this Minute Order to all counsel of
 5 record.
           Dated this 26th day of May, 2021.
 6

 7                                                   William M. McCool
                                                     Clerk
 8
                                                     s/Gail Glass
 9                                                   Deputy Clerk

10

11

12

13

14

15

16

17

18

19

20

21

22

23

     MINUTE ORDER - 7
